                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 1 of 14


                                      1    JORDAN S. ALTURA (SBN: 209431)
                                           jaltura@grsm.com
                                      2    REBECCA A. HULL (SBN: 99802)
                                           rhull@grsm.com
                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                           275 Battery Street, Suite 2000
                                      4    San Francisco, CA 94111
                                           Telephone: (415) 986-5900
                                      5    Facsimile: (415) 986-8054

                                      6    Attorneys for Defendant
                                           STANDARD INSURANCE COMPANY
                                      7

                                      8    ROBERT J. ROSATI (SBN: 112006)
                                           robert@erisalg.com
                                      9    RAQUEL M. BUSANI (SBN: 323162)
                                           raquel@erisalg.com
                                     10    6485 North Palm Avenue, Ste.105
                                           Fresno, California 93704
                                     11    Telephone: 559-478-4119
Gordon Rees Scully Mansukhani, LLP




                                           Telefax: 559-478-5939
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13    Attorneys for Plaintiff
                                           JANET SECCO
                                     14

                                     15
                                                                       UNITED STATES DISTRICT COURT
                                     16
                                                                       EASTERN DISTRICT OF CALIFORNIA
                                     17

                                     18    JANET SECCO,                                  )   CASE NO. 2:20-cv-00426-KJM-CKD
                                                                                         )
                                     19                   Plaintiff,                     )   STIPULATED PROTECTIVE
                                                                                         )   ORDER
                                     20           vs.                                    )
                                                                                         )
                                     21    THE STANDARD INSURANCE COMPANY,                   DISCOVERY MATTER
                                                                                         )
                                     22                   Defendant                      )
                                                                                         )
                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                    -1-      Case No. 2:20-cv-00426-KJM-CKD
                                                                       STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 2 of 14


                                      1           1.      A.      PURPOSES AND LIMITATIONS

                                      2           The proposed discovery in this action includes plaintiff Janet Secco’s intent to seek

                                      3    production of confidential, proprietary, or private information, which The Standard Insurance

                                      4    Company (“Standard”) contends is entitled to special protection from public disclosure and from

                                      5    use for any purpose other than prosecuting this litigation. Accordingly, the parties hereby

                                      6    stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

                                      7    acknowledge that this Order does not confer blanket protections on all disclosures or responses

                                      8    to discovery and that the protection it affords from public disclosure and use extends only to the

                                      9    limited information or items that are entitled to confidential treatment under the applicable legal
                                     10    principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

                                     11    Stipulated Protective Order does not entitle them to file confidential information under seal;
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    Local Rules 140 and 141 set forth the procedures that must be followed and the standards that
     San Francisco, CA 94111




                                     13    will be applied when a party seeks permission from the court to file material under seal and/or

                                     14    redact material as to which confidentiality is asserted.

                                     15                   B.      GOOD CAUSE STATEMENT

                                     16           Discovery activity in this action are likely to involve production of confidential,

                                     17    proprietary, or private information of Standard, for which special protection from public

                                     18    disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                                     19    It is expected that the discovery may include certain confidential and proprietary business
                                     20    information and documents from Standard. Accordingly, the parties hereby stipulate to and

                                     21    petition the court to enter the following Stipulated Protective Order. The parties acknowledge

                                     22    that this Order does not confer blanket protections on all disclosures or responses to discovery

                                     23    and that the protection it affords from public disclosure and use extends only to the limited

                                     24    information or items that are entitled to confidential treatment under the applicable legal

                                     25    principles.

                                     26           2.      DEFINITION
                                     27                   2.1     Action: the above captioned pending federal law suit.

                                     28                   2.2     Challenging Party: a Party or Non-Party that challenges the designation of

                                                                                     -2-      Case No. 2:20-cv-00426-KJM-CKD
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 3 of 14


                                      1    information or items under this Order.

                                      2                      2.3    “CONFIDENTIAL” Information or Items: Information (regardless of

                                      3    how it is generated, stored or maintained) or tangible things that qualify for protection under

                                      4    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                                      5                      2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their

                                      6    support staff).

                                      7                      2.5    Designating Party: a Party or Non-Party that designates information or

                                      8    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                      9                      2.6    Disclosure or Discovery Material: all items or information, regardless of
                                     10    the medium or manner in which it is generated, stored, or maintained (including, among other

                                     11    things, testimony, transcripts, and tangible things), that are produced or generated in disclosures
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    or responses to discovery in this matter.
     San Francisco, CA 94111




                                     13                      2.7    Expert: a person with specialized knowledge or experience in a matter

                                     14    pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert

                                     15    witness or as a consultant in this Action.

                                     16                      2.8    House Counsel: attorneys who are employees of a party to this Action.

                                     17    House Counsel does not include Outside Counsel of Record or any other outside counsel.

                                     18                      2.9    Non-Party: any natural person, partnership, corporation, association, or

                                     19    other legal entity not named as a Party to this action.
                                     20                      2.10   Outside Counsel of Record: attorneys who are not employees of a party to

                                     21    this Action but are retained to represent or advise a party to this Action and have appeared in this

                                     22    Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of that

                                     23    party, including support staff.

                                     24                      2.11   Party: any party to this Action, including all of its officers, directors,

                                     25    employees, consultants, retained experts, and Outside Counsel of Record (and their support

                                     26    staffs).
                                     27                      2.12   Producing Party: a Party or Non-Party that produces Disclosure or

                                     28    Discovery Material in this Action.

                                                                                       -3-      Case No. 2:20-cv-00426-KJM-CKD
                                                                          STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 4 of 14


                                      1                   2.13    Professional Vendors: persons or entities that provide litigation support

                                      2    services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                                      3    organizing, storing, or retrieving data in any form or medium) and their employees and

                                      4    subcontractors.

                                      5                   2.14    Protected Material: any Disclosure or Discovery Material that is

                                      6    designated as “CONFIDENTIAL.”

                                      7                   2.15    Receiving Party: a Party that receives Disclosure or Discovery Material

                                      8    from a Producing Party.

                                      9           3.      SCOPE
                                     10           The protections conferred by this Stipulation and Order cover not only Protected Material

                                     11    (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
     San Francisco, CA 94111




                                     13    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                     14           Any use of Protected Material at trial shall be governed by the orders of the trial judge.

                                     15    This Order does not govern the use of Protected Material at trial.

                                     16           4.      DURATION

                                     17           Once a case proceeds to trial, all of the information that was designated as confidential or

                                     18    maintained pursuant to this protective order becomes public and will be presumptively available

                                     19    to all members of the public, including the press, unless compelling reasons supported by
                                     20    specific factual findings to proceed otherwise are made to the trial judge in advance of the trial.

                                     21    See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)

                                     22    (distinguishing “good cause” showing for sealing documents produced in discovery from

                                     23    “compelling reasons” standard when merits-related documents are part of court record).

                                     24    Accordingly, the terms of this protective order do not extend beyond the commencement of trial.

                                     25           5.      DESIGNATING PROTECTED MATERIAL

                                     26                   5.1     Exercise of Restraint and Care in Designating Material for Protection.
                                     27    Each Party or Non-Party that designates information or items for protection under this Order

                                     28    must take care to limit any such designation to specific material that qualifies under the

                                                                                     -4-      Case No. 2:20-cv-00426-KJM-CKD
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 5 of 14


                                      1    appropriate standards. The Designating Party must designate for protection only those parts of

                                      2    material, documents, items, or oral or written communications that qualify so that other portions

                                      3    of the material, documents, items, or communications for which protection is not warranted are

                                      4    not swept unjustifiably within the ambit of this Order.

                                      5                   Mass, indiscriminate, or routinized designations are prohibited. Designations that

                                      6    are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                                      7    unnecessarily encumber the case development process or to impose unnecessary expenses and

                                      8    burdens on other parties) may expose the Designating Party to sanctions.

                                      9                   If it comes to a Designating Party’s attention that information or items that it
                                     10    designated for protection do not qualify for protection, that Designating Party must promptly

                                     11    notify all other Parties that it is withdrawing the inapplicable designation.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                   5.2     Manner and Timing of Designations. Except as otherwise provided in this
     San Francisco, CA 94111




                                     13    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                     14    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                     15    designated before the material is disclosed or produced. The parties hereby stipulate and agree

                                     16    that all of Plaintiff’s health information, including all diagnosis, shall be automatically

                                     17    designated as confidential notwithstanding any marking of the document confidential. This

                                     18    includes, but is not limited to, any mention of Plaintiff’s private health information.

                                     19                   Designation in conformity with this Order requires:
                                     20                   (a)     for information in documentary form (e.g., paper or electronic documents,

                                     21    but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

                                     22    Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL

                                     23    legend”), to each page that contains protected material. If only a portion or portions of the

                                     24    material on a page qualifies for protection, the Producing Party also must clearly identify the

                                     25    protected portion(s) (e.g., by making appropriate markings in the margins).

                                     26                   A Party or Non-Party that makes original documents available for inspection need
                                     27    not designate them for protection until after the inspecting Party has indicated which documents

                                     28    it would like copied and produced. During the inspection and before the designation, all of the

                                                                                      -5-      Case No. 2:20-cv-00426-KJM-CKD
                                                                         STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 6 of 14


                                      1    material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                                      2    Party has identified the documents it wants copied and produced, the Producing Party must

                                      3    determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                      4    before producing the specified documents, the Producing Party must affix the

                                      5    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion or

                                      6    portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                      7    identify the protected portion(s) (e.g., by making appropriate markings on the document).

                                      8                   (b)     for testimony given in depositions that the Designating Party identify the

                                      9    Disclosure or Discovery Material on the record, before the close of the deposition.
                                     10                   (c)     for information produced in some form other than documentary and for

                                     11    any other tangible items, that the Producing Party affix in a prominent place on the exterior of
Gordon Rees Scully Mansukhani, LLP




                                           the container or containers in which the information is stored the legend “CONFIDENTIAL.” If
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13    only a portion or portions of the information warrants protection, the Producing Party, to the

                                     14    extent practicable, shall identify the protected portion(s).

                                     15                   5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

                                     16    failure to designate qualified information or items does not, standing alone, waive the

                                     17    Designating Party’s right to secure protection under this Order for such material. Upon timely

                                     18    correction of a designation, the Receiving Party must make reasonable efforts to assure that the

                                     19    material is treated in accordance with the provisions of this Order.
                                     20           6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                     21                   6.1     Timing of Challenges. Any Party or Non-Party may challenge a

                                     22    designation of confidentiality at any time that is consistent with the Court’s Scheduling Order.

                                     23                   6.2     Meet and Confer. The Challenging Party shall initiate the Court’s

                                     24    discovery dispute resolution process and reference this protective order in its notice.

                                     25                   6.3     Burden. The burden of persuasion in any such challenge proceeding shall

                                     26    be on the Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                                     27    to harass or impose unnecessary expenses and burdens on other parties) may expose the

                                     28    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the

                                                                                      -6-      Case No. 2:20-cv-00426-KJM-CKD
                                                                         STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 7 of 14


                                      1    confidentiality designation, all parties shall continue to afford the material in question the level

                                      2    of protection to which it is entitled under the Producing Party’s designation until the Court rules

                                      3    on the challenge.

                                      4           7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                                      5                   7.1     Basic Principles. A Receiving Party may use Protected Material that is

                                      6    disclosed or produced by another Party or by a Non-Party in connection with this Action only for

                                      7    prosecuting, defending, or attempting to settle this Action. Such Protected Material may be

                                      8    disclosed only to the categories of persons and under the conditions described in this Order.

                                      9    When the Action has been terminated, a Receiving Party must comply with the provisions of
                                     10    section 13 below (FINAL DISPOSITION).

                                     11                   Protected Material must be stored and maintained by a Receiving Party at a
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    location and in a secure manner that ensures that access is limited to the persons authorized
     San Francisco, CA 94111




                                     13    under this Order.

                                     14                   7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

                                     15    ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

                                     16    disclose any information or item designated “CONFIDENTIAL” only to:

                                     17                   (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as

                                     18    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                     19    information for this Action;
                                     20                   (b)     the officers, directors, and employees (including House Counsel) of the

                                     21    Receiving Party to whom disclosure is reasonably necessary for this Action;

                                     22                   (c)     Experts (as defined in this Order) of the Receiving Party to whom

                                     23    disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment

                                     24    and Agreement to Be Bound” (Exhibit A hereto);

                                     25                   (d)     the Court and its personnel;

                                     26                   (e)     court reporters and their staff;
                                     27                   (f)     professional jury or trial consultants, mock jurors, and Professional

                                     28    Vendors to whom disclosure is reasonably necessary for this Action and who have signed the

                                                                                       -7-      Case No. 2:20-cv-00426-KJM-CKD
                                                                          STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 8 of 14


                                      1    “Acknowledgment and Agreement to Be Bound” (Exhibit A hereto);

                                      2                   (g)     the author or recipient of a document containing the information or a

                                      3    custodian or other person who otherwise possessed or knew the information;

                                      4                   (h)     during their depositions, witnesses, and attorneys for witnesses, in the

                                      5    Action to whom disclosure is reasonably necessary provided: (1) the deposing party requests that

                                      6    the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep

                                      7    any confidential information unless they sign the “Acknowledgment and Agreement to Be

                                      8    Bound” (Exhibit A hereto), unless otherwise agreed by the Designating Party or ordered by the

                                      9    Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected
                                     10    Material may be separately bound by the court reporter and may not be disclosed to anyone

                                     11    except as permitted under this Stipulated Protective Order; and
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                   (i)     any mediator or settlement officer, and their supporting personnel,
     San Francisco, CA 94111




                                     13    mutually agreed upon by any of the parties engaged in settlement discussions.

                                     14           8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                     15    OTHER LITIGATION

                                     16           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                     17    disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that

                                     18    Party must:

                                     19           (a)     promptly notify in writing the Designating Party. Such notification shall include a
                                     20    copy of the subpoena or court order;

                                     21           (b)     promptly notify in writing the party who caused the subpoena or order to issue in

                                     22    the other litigation that some or all of the material covered by the subpoena or order is subject to

                                     23    this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

                                     24    and

                                     25           (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

                                     26    Designating Party whose Protected Material may be affected.
                                     27           If the Designating Party timely seeks a protective order, the Party served with the

                                     28    subpoena or court order shall not produce any information designated in this action as

                                                                                     -8-      Case No. 2:20-cv-00426-KJM-CKD
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 9 of 14


                                      1    “CONFIDENTIAL” before a determination by the court from which the subpoena or order

                                      2    issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

                                      3    shall bear the burden and expense of seeking protection in that court of its confidential material

                                      4    and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                                      5    Party in this Action to disobey a lawful directive from another court.

                                      6           9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

                                      7    IN THIS LITIGATION

                                      8           (a)     The terms of this Order are applicable to information produced by a Non-Party in

                                      9    this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                                     10    connection with this litigation is protected by the remedies and relief provided by this Order.

                                     11    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    additional protections.
     San Francisco, CA 94111




                                     13           (b)     In the event that a Party is required, by a valid discovery request, to produce a

                                     14    Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                                     15    with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                     16           (1)     promptly notify in writing the Requesting Party and the Non-Party that some or

                                     17    all of the information requested is subject to a confidentiality agreement with a Non-Party;

                                     18           (2)     promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                     19    this Action, the relevant discovery request(s), and a reasonably specific description of the
                                     20    information requested; and

                                     21           (3)     make the information requested available for inspection by the Non-Party, if

                                     22    requested.

                                     23           (c)     If the Non-Party fails to seek a protective order from this Court within 14 days of

                                     24    receiving the notice and accompanying information, the Receiving Party may produce the Non-

                                     25    Party’s confidential information responsive to the discovery request. If the Non-Party timely

                                     26    seeks a protective order, the Receiving Party shall not produce any information in its possession
                                     27    or control that is subject to the confidentiality agreement with the Non-Party before a

                                     28    determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the

                                                                                     -9-      Case No. 2:20-cv-00426-KJM-CKD
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 10 of 14


                                      1    burden and expense of seeking protection in this Court of its Protected Material.

                                      2           10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                      3           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                      4    Material to any person or in any circumstance not authorized under this Stipulated Protective

                                      5    Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                      6    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

                                      7    Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

                                      8    made of all the terms of this Order, and (d) request such person or persons to execute the

                                      9    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                     10           11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                     11    PROTECTED MATERIAL
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12           When a Producing Party gives notice to Receiving Parties that certain inadvertently
     San Francisco, CA 94111




                                     13    produced material is subject to a claim of privilege or other protection, the obligations of the

                                     14    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

                                     15    provision is not intended to modify whatever procedure may be established in an e-discovery

                                     16    order that provides for production without prior privilege review. Pursuant to Federal Rule of

                                     17    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                     18    communication or information covered by the attorney-client privilege or work product

                                     19    protection, the parties may incorporate their agreement in the stipulated protective order
                                     20    submitted to the Court.

                                     21           12.     MISCELLANEOUS

                                     22                   12.1    Right to Further Relief. Nothing in this Order abridges the right of any

                                     23    person to seek its modification by the Court in the future.

                                     24                   12.2    Right to Assert Other Objections. By stipulating to the entry of this

                                     25    Protective Order, no Party waives any right it otherwise would have to object to disclosing or

                                     26    producing any information or item on any ground not addressed in this Stipulated Protective
                                     27    Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of

                                     28    the material covered by this Protective Order.

                                                                                      -10-     Case No. 2:20-cv-00426-KJM-CKD
                                                                         STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 11 of 14


                                      1                    12.3   Filing Protected Material. A Party that seeks to file under seal any

                                      2    Protected Material must comply with Local Rules 140 and 141. Protected Material may only be

                                      3    filed under seal pursuant to a court order authorizing the sealing of the specific Protected

                                      4    Material at issue. If a Party’s request to file Protected Material under seal is denied by the Court,

                                      5    then the Receiving Party may file the information in the public record unless otherwise instructed

                                      6    by the Court.

                                      7           13.      FINAL DISPOSITION

                                      8           After the Final Disposition of this Action, as defined in paragraph 4, within 60 days of a

                                      9    written request by the Designating Party, each Receiving Party must return all Protected Material
                                     10    to the Producing Party or destroy such material. As used in this subdivision, “all Protected

                                     11    Material” includes all copies, abstracts, compilations, summaries, and any other format
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    reproducing or capturing any of the Protected Material. Whether the Protected Material is
     San Francisco, CA 94111




                                     13    returned or destroyed, the Receiving Party must submit a written certification to the Producing

                                     14    Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

                                     15    (1) identifies (by category, where appropriate) all the Protected Material that was returned or

                                     16    destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                     17    compilations, summaries or any other format reproducing or capturing any of the Protected

                                     18    Material. Notwithstanding this provision, counsel are entitled to retain an archival copy of all

                                     19    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                     20    correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                                     21    consultant and expert work product, even if such materials contain Protected Material. Any such

                                     22    archival copies that contain or constitute Protected Material remain subject to this Protective

                                     23    Order as set forth in Section 4 (DURATION).

                                     24           14.      Any violation of this Order may be punished by any and all appropriate measures

                                     25    including, without limitation, contempt proceedings and/or monetary sanctions.

                                     26           ///
                                     27           ///

                                     28           ///

                                                                                      -11-     Case No. 2:20-cv-00426-KJM-CKD
                                                                         STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 12 of 14


                                      1          IT IS SO STIPULATED BY THE UNDERSIGNED PARTIES, THROUGH THEIR

                                      2    RESPECTIVE COUNSEL OF RECORD.

                                      3

                                      4    Dated: June 25, 2020                 /s/ Raquel M. Busani (as authorized on 6.25.20)
                                                                                      Robert J. Rosati
                                      5                                               Raquel M Busani
                                                                              Attorney for Plaintiff
                                      6                                       JANET SECCO
                                      7
                                           Dated: June 25, 2020               GORDON REES SCULLY MANSUKHANI, LLP
                                      8

                                      9
                                                                              By /s/ Rebecca A. Hull
                                     10                                              Jordan S. Altura
                                                                                     Rebecca A. Hull
                                     11                                       Attorneys for Defendant
Gordon Rees Scully Mansukhani, LLP




                                                                              STANDARD INSURANCE COMPANY
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                               -12-     Case No. 2:20-cv-00426-KJM-CKD
                                                                  STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 13 of 14


                                      1                                                 ORDER

                                      2            IT IS SO ORDERED, with the following amendments and clarifications:

                                      3            1.     The parties shall comply with the provisions and procedures of Local Rules 140

                                      4    and 141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation

                                      5    conflicts with the Local Rules, the Local Rules shall govern.

                                      6            2.     Prior to filing any motion related to this stipulated protective order or other

                                      7    discovery motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise

                                      8    comply with Local Rule 251.

                                      9            3.     Nothing in this order limits the testimony of parties or non-parties, or the use of
                                     10    certain documents, at any court hearing or trial—such determinations will only be made by the

                                     11    court at the hearing or trial, or upon an appropriate motion.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12            4.     Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
     San Francisco, CA 94111




                                     13    enforcement of the terms of this stipulated protective order after the action is terminated.

                                     14
                                           Dated: July 13, 2020
                                     15
                                                                                            _____________________________________
                                     16                                                     CAROLYN K. DELANEY
                                                                                            UNITED STATES MAGISTRATE JUDGE
                                     17

                                     18

                                     19
                                           17.426.spo
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                     -13-     Case No. 2:20-cv-00426-KJM-CKD
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00426-KJM-CKD Document 16 Filed 07/13/20 Page 14 of 14


                                      1                                                  EXHIBIT A

                                      2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                      3           I, ______________________ [print or type full name], of _________________________

                                      4    [print or type full address], declare under penalty of perjury that I have read in its entirety and

                                      5    understand the Stipulated Protective Order that was issued on _______, 2020 in the case of Janet

                                      6    Secco v. The Standard Insurance Company, U.S. District Court for the Eastern District of

                                      7    Sacramento, Case No. 2:20-cv-00426-KJM-CKD. I agree to comply with and to be bound by all

                                      8    the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

                                      9    comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
                                     10    promise that I will not disclose in any manner any information or item that is subject to this

                                     11    Stipulated Protective Order to any person or entity except in strict compliance with the provisions
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    of this Order.
     San Francisco, CA 94111




                                     13           I further agree to submit to the jurisdiction of the United States District Court for the

                                     14    Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

                                     15    Order, even if such enforcement proceedings occur after termination of this action.

                                     16           I hereby appoint __________________________ [print or type full name] of

                                     17    _______________________________________ [print or type full address and telephone number]

                                     18    as my California agent for service of process in connection with this action or any proceedings

                                     19    related to enforcement of this Stipulated Protective Order.
                                     20

                                     21    Date: ______________________________________

                                     22    City and State where sworn and signed: _________________________________

                                     23

                                     24    Printed name: _______________________________

                                     25    Signature: __________________________________

                                     26
                                     27

                                     28
